PRISONER'S CIVIL RIGHTS COMPLAINT

Case 3:20-cv-01110-G-B evPRSHOR 5 Filed 05/18/20 Page 1of7 PagelD 17

 

U.S. DISTRICT COURT

 

 

 

 

IN THE UNITED STATES DISTRICT COURT NoRTHLRN Disteict OF TEXAS
FOR THE NORTHERN DISTRICT OF TEKAS FILED
AMENDED FORM MAY 18 2020
} QR NW CLE nye

Plaintiff’s’Name‘and ID Numbér i U.S. DISTRICT COURT

Deputy
Whnson Coun ty Jat\ J
Place of Confinement CASE NO. 3:20-CV-1110-G

 

(Clerk will assign the number)

V.

Defendant’s Name a Address
\a00 Re dy. War OC C\eCloume TK 16633
Defendant’s Name and Address

Defendant’s Name and Address
(DO NOT USE “ET AL.”)

 

 

INSTRUCTIONS - READ CAREFULLY
NOTICE:
Your complaint is subject to dismissal unless it conforms to these instructions and this form.

1. To start an action you must file an original and one copy of your complaint with the court. You should keep a
copy of the complaint for your own records.

2. Your complaint must be legibly handwritten, in ink, or typewritten. You, the plaintiff, must sign and declare
under penalty of perjury that the facts are correct. If you need additional space, DO NOT USE THE REVERSE
SIDE OR BACK SIDE OF ANY PAGE. ATTACH AN ADDITIONAL BLANK PAGE AND WRITE ON IT.

 

 

3. You must file a separate complaint for each claim you have unless the various claims are all related to the same
incident or issue or are all against the same defendant, Rule 18, Federal Rules of Civil Procedure. Make a short and
plain statement of your claim, Rule 8, Federal Rules of Civil Procedure.

4. When these forms are completed, mail the original and one copy to the clerk of the United States district court
for the appropriate district of Texas in the division where one or more named defendants are located, or where the
incident giving rise to your claim for relief occurred. If you are confined in the Texas Department of Criminal
Justice, Correctional Institutions Division (TDCJ-CID), the list labeled as “VENUE LIST” is posted in your unit
law library. It is a list of the Texas prison units indicating the appropriate district court, the division and an address
list of the divisional clerks.

 

 
Case 3:20-cv-01110-G-BH Document5 Filed 05/18/20 Page2of7 PagelD 18
FILING FEE AND IN FORMA PAUPERIS (IFP)

1. In order for your complaint to be filed, it must be accompanied by the statutory filing fee of $350.00 plus an
administrative fee of $50.00 for a total fee of $400.00.

2. Ifyou do not have the necessary funds to pay the fee in full at this time, you may request permission to proceed
in forma pauperis. In this event you must complete the application to proceed in forma pauperis, setting forth
information to establish your inability to prepay the fees and costs or give security therefor. You must also include
a current six-month history of your inmate trust account. If you are an inmate in TDCJ-CID, you can acquire the
application to proceed in forma pauperis and the certificate of inmate trust account, also known as in forma pauperis
data sheet, from the law library at your prison unit.

3. The Prison Litigation Reform Act of 1995 (PLRA) provides “... if a prisoner brings a civil action or files an
appeal in forma pauperis, the prisoner shall be required to pay the full amount of a filing fee.” See 28 U.S.C.
§ 1915. Thus, the court is required to assess and, when funds exist, collect, the entire filing fee or an initial partial
filing fee and monthly installments until the entire amount of the filing fee has been paid by the prisoner. If you
submit the application to proceed in forma pauperis, the court will apply 28 U.S.C. § 1915 and, if appropriate, assess
and collect the entire filing fee or an initial partial filing fee, then monthly installments from your inmate trust
account, until the entire $350.00 statutory filing fee has been paid. (The $50.00 administrative fee does not apply
to cases proceeding in forma pauperis.)

4. Ifyou intend to seek in forma pauperis status, do not send your complaint without an application to proceed in
forma pauperis and the certificate of inmate trust account. Complete all essential paperwork before submitting it
to the court.

CHANGE OF ADDRESS

It is your responsibility to inform the court of any change of address and its effective date. Such notice should be
marked “NOTICE TO THE COURT OF CHANGE OF ADDRESS” and shall not include any motion for any
other relief. Failure to file a NOTICE TO THE COURT OF CHANGE OF ADDRESS may result in the dismissal
of your complaint pursuant to Rule 41(b), Federal Rules of Civil Procedure.

I. PREVIOUS LAWSUITS:
A. Have you filed any other lawsuit in state or federal court relating to your imprisonment? - AI ES NO

B. If your answer to “A” is “yes,” describe each lawsuit in the space below. (If there is more than one
lawsuit, describe the additional lawsuits on another piece of paper, giving the same information.)

1. Approximate date of filing lawsuit: Ut | ) na | 10

2. Parties to previous lawsuit:

Plaintiff(s) Bra d\@Y Wayne Minchey

Defendant(s) LaSalle Southwest Corvrechons

Court: (If federal, name the district; if state, name the county.) Northern Dstyict of TEXAS (Palys)
Cause number: 3! AO - CU-O\06 G-E-BN

Name of judge to whom case was assigned: Davich shes Ho CAV\

Disposition: (Was the case dismissed, appealed, still pending?) S-+, \ \ De ad Ly) a

Approximate date of disposition: V/A

 

 

 

2 fe PS

 
I.

Il.

 

Case 3:20-cv-01110-G-BH Document5 Filed 05/18/20 Page3of7 PagelD 19
PLACE OF PRESENT CONFINEMENT: JOWnSen Count y Jai \_ CSccc)

EXHAUSTION OF GRIEVANCE PROCEDURES:

Have you exhausted all steps of the institutional grievance procedure? __YES ~—NO |

Attach a copy of your final step of the grievance procedure with the response supplied by the institution.
After pec ag leoked inte and a¥ttr Lawsubt Why Kied ANWR Problem wes FF xed

PARTIES TO THIS surr:>* They SAW Knowingly (ek ve rogptn for months.unty | Sut was filed on thems.

A. Nameand address of plaintiff, Bradley WAyue Minchey + 1aG071S5 3
\Si sAG ar OC

 

B. Fullname of each defendant, his official position, his place of employment, and his full mailing address.

Defendant #1: ) \ hey ¢ _ 1 ' r
QO \elwarne TX Woo 3

Briefly describe the act(s) or omission(s) of this defendant which you claimed harmed you.

 
     

OS and did not turn CFF oF
Ww Ree NS! Qr.gh 2477. r

 

NA
Briefly describe the act(s) or omission(s) of this defendant which you claimed harmed you.

N/A

Defendant #3: N f A

 

 

Briefly describe the act(s) or omission(s) of this defendant which you claimed harmed you.
MLA

Defendant #4: N if A

 

 

Briefly describe the act(s) or omission(s) of this defendant which you claimed harmed you.

N/A

Defendant #5:_A/ f /x

 

Briefly describe the act(s) or omission(s) of this defendant which you claimed harmed you.

N {A

 
 

VI.

Vi.

VI.

Case 3:20-cv-01110-G-BH Document5 Filed 05/18/20 Page4of7 PagelD 20
STATEMENT OF CLAIM:

State here in a short and plain statement the facts of your case, that is, what happened, where did it happen,
when did it happen, and who was involved. Describe how each defendant is involved. You need not give
any legal arguments or cite any cases or statutes. If you intend to allege a number of related claims, number

 

and set forth each claim in a separate paragraph. Attach extra pages if necessary, but remember the
complaint must be stated briefly and concisely. IF YOU VIOLATE THIS RULE, THE COURT MAY
STRIKE YOUR COMPLAINT.

 

State briefly exactly what you want the court to do for you. Make no legal arguments. Cite no cases or
statutes.

 

GENERAL BACKGROUND INFORMATION:

A. State, in complete form, all names you have ever used or been known by including any and all aliases.

Brodley Weyye Mince y

B. List all TDCJ-CID identification numbers you have ever been assigned and all other state or federal
prison or FBI numbers ever assigned to you.

DOTS Sle A KFZ6S6D , DIOGO (9G 075KG

SANCTIONS:
A. Have you been sanctioned by any court as a result of any lawsuit you have filed? YES ZNO

B. If your answer is “yes,” give the following information for every lawsuit in which sanctions were
imposed. (If more than one, use another piece of paper and answer the same questions.)

1. Court that imposed sanctions (if federal, give the district and division): __ //A
. Case number:_ “/A

2
3. Approximate date sanctions were imposed: V/A
4

 

 

Have the sanctions been lifted or otherwise satisfied? YES NO
 

Case 3:20-cv-01110-G-BH Document5 Filed 05/18/20 Page5of7 PagelD 21

C. Has any court ever warned or notified you that sanctions could be imposed? YES NO

D. If your answer is “yes,” give the following information for every lawsuit in which a warning was issued.
(If more than one, use another piece of paper and answer the same questions.)

Court that issued warning (if federal, give the district and division): NV / A

—-

 

 

 

 

2. Case number: N/A
3. Approximate date warning was issued: / A
Executed on: 5-4-0 Bradley Wayne MINChey HiAGOTISSY

DATE

(Signaturd/of Plaintiff) [)

PLAINTIFF’S DECLARATIONS

1. I declare under penalty of perjury all facts presented in this complaint and attachments thereto are true
and correct.

2. I understand, if I am released or transferred, it is my responsibility to keep the court informed of my

current mailing address and failure to do so may result in the dismissal of this lawsuit.

I understand I must exhaust all available administrative remedies prior to filing this lawsuit.

4. [understand I am prohibited from bringing an in forma pauperis lawsuit if | have brought three or more
civil actions or appeals (from a judgment in a civil action) in a court of the United States while
incarcerated or detained in any facility, which lawsuits were dismissed on the ground they were
frivolous, malicious, or failed to state a claim upon which relief may be granted, unless I am under
imminent danger of serious physical injury.

5. lIunderstand even if lam allowed to proceed without prepayment of costs, Iam responsible for the entire
filing fee and costs assessed by the court, which shall be deducted in accordance with the law from my
inmate trust account by my custodian until the filing fee is paid.

Ww

Signed this an day of MAY ,20 26
(Day) (month) (year)

Reodley Wayne Murchey Hid6 07553

 

 

WARNING: Plaintiff is advised any false or deliberately misleading information provided in response to the
above questions may result in the imposition of sanctions. The sanctions the court may impose include, but
are not limited to, monetary sanctions and the dismissal of this action with prejudice.
 

Case 3:20-cv-01110-G-BH Document 5 Filed,

 

 

 

 

 

 

Facility
Inmate / Resident Step
Grievance Form ] JCCC
instructions: Grievance Number:
(Grievance Coordinator will assign number)

inmate/Resident: Attempt Informal resolution wilh a staff supervisor, If you feel that
the Issue Is not resolved, complete the form with the Information raquested. |f whal
u describe Is not grievabla or unreadable, the form will ba returned to you without

yo i
action. If thla Is an emargency [mmadlately contact a staff member, (An emergency a
5 db hOd20-41 §

Is defined as an Immeciate threat to your welfare or safely.
Inmate/Resident Name: Inmate/Resident Number Housing Location:

Qradley Minchey 16> 011552 BY-Ae

Describe the nelure or description of prabfem. Print or write legibly. Include date, lime and names of persons Involved or
witnessing the Incident. If you need more space, continue on the reverse sida of this form. Be concise 8s possible.

ced jw Brown Seque.gadn se ceil Ap CA Ane
zt ov horl QODO Ane whole Ame | Wave ‘sees heye

 

 

 

 

 

 

 

pysi20 Page 6 of 7 PagelD 22

 

tn tnwrs cell the Lights howe Never been teamed
dywin or dimmed or tumed ov | feel (ke hove

 

ber daced in Hag Cell and have been Unolor acing

 

l psier de+ on Sle

 

Haguay Wnvuine tanh £ ik (5 day of rag 5 ak | ever

 

Knew if onator doy Ines passed or nok, |+ (5 Serioval

 

bothering (We Oud efteetwe iy merital Stall tv

Didte/Time Submitted: ~~ infnala/Resident Name: / Emergency:

 

Heil put 2620 2.4e], Ardley Minchey [oO

Inmata/Residents will not writa bélow this line
'

 

 

 

 

Data/lime Received: ravance Coordinalor name: Emergency
yoateo |b | WY Dive fs

 

Dispositin of griavance *
Your grievance has bean carefully reviewed and the following response Is submitted:

Thus wdill be lecle | in.

 

 

 

 

 

4-23-22 Jee

Data of Response: : Respensing Staff Members Name:

 

ereby @CCEPDY a response below | Date Inmate/Resident Signature:
| hereby ACCEPTY REFUSE | .
ition offered. U.00 Y-RoA> fear ys sd ¢ x.

 

sats Comisedigatined > | Prnled Nage ”~—‘Stgnature
Uasop ed | LAdDR_ LY

 

 

 

If you belleve the Issue was not resolved ‘and desire to appeal to step two: Request a Slep 2 grievance form froma staff
member. Altach this completed Step 1 lo the Step 2 and any addillonal documentation and resubmit

 

 
 

  
 
 

NORTH TEXAS FX PaDC

Case 20- Aatey Tt Bite ee 5 Filed 05/18/20 Page 7 of 7: Pag NC

ey meme mn, DALLAS 1x 74¢8
€ (2601 (SSS INMAT yr "143 MAY 2020PM1C fa oe
~ yw ‘ . * Om EP Ba -
LOS ON Cdiunt y oi, | Johnson Connty -
DOR, Aspire. cor Law Enforceinent Center

Ch burne x 7 Os. 5

UMTTEd Drakes DSteict Cowrt

KHCe OL the cle
WK
er’ we \\00 Commerce - “Roan (L$

Daltas Texas TSQUXR —

fF worl; Whines oe
LA VV \{ | 75242~isi052°~ flpeyly on “yf ' epfelagfeop TPs
_ Ye \M LL \\ KL ze282-+3 uS2 Hae ed adidas
